Citation Nr: 0634669	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-11 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

As the appeal with respect to the veteran's claim for PTSD 
emanates from the veteran's disagreement with the initial 30 
percent rating assigned following the grant of service 
connection, the Board has characterized the claim as for an 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


FINDINGS OF FACT

1.  Since the August 30, 1999, effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
flattened affect, impairment of short-term and long-term 
memory, disturbances of motivation and mood, as well as 
difficulty in establishing and maintaining effective work and 
social relationships that approximates occupational and 
social impairment with reduced reliability and productivity.  

2.  The veteran's service-connected disabilities have not 
caused him to be unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD, from 
August 30, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

2.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through February 2004, May 2004, and April 
2006 notice letters, the RO notified the veteran of the legal 
criteria governing his claims and the evidence that had been 
considered in connection with his claims.  After each, he was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession pertinent to his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding an award of an effective 
date or rating criteria has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The RO has obtained relevant VA treatment records, 
and afforded the veteran a medical examination to assess the 
severity of his PTSD, which includes an opinion with respect 
to his claim for unemployability.  The Board also notes that 
in the report of June 2006 VA examination, the veteran 
indicated that he was receiving $600 monthly from the Social 
Security Administration.  However, neither the veteran nor 
his attorney has reported that the $600 is associated with 
disability benefits as compared to age-related retirement 
benefits.  As such, further development in this regard is not 
warranted.  Otherwise, neither the veteran or his attorney 
has alleged that there are any outstanding medical records 
probative of the veteran's claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

Under the General Rating Formula For Mental Disorders, to 
include 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD, a 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Here, the pertinent medical evidence of record consists of a 
June 2000 psychological examination of the veteran from 
Melvin Canell, Ph.D., of Affiliates in Psychology; a May 2004 
psychological examination of the veteran from Judy Byrns, Ph. 
D., of the Lincoln Behavioral Health Clinic; and a report of 
June 2006 VA mental disorders examination.  Following a 
review of the private and VA examination reports and the 
noted findings, the Board finds that since the grant of 
service connection for PTSD, August 30, 1999, the medical 
evidence more nearly approximates a 50 percent rating, but no 
higher, for PTSD.  

In particular, Dr. Canell's June 2000 report reflects that 
the veteran slept poorly, his recall was impaired, and that 
he was irritable (based on the report of the veteran's 
girlfriend).  Affect and mood were noted as reflecting 
anxiety and depression.  While the veteran's speech was noted 
as circumstantial, articulation and syntax were normal.  The 
Board finds noteworthy Dr. Canell's report that the veteran 
hid his symptoms over the years, and that he was becoming 
quite depressed and was deteriorating markedly in his 
physical abilities and his social skills.  It was also 
reported that the veteran's verbal output during the 
interview/examination was reminiscent of his confusion, 
difficulty with powers of concentration, and certainly a low 
mood.  Dr. Canell added that the veteran had done his utmost 
to keep his grief and discontent from others but only at the 
cost of his own deteriorating mental and physical health.  

Dr. Canell diagnosed the veteran with PTSD and a depressive 
disorder.  It was noted that the veteran continued to have 
adjustment difficulties due to the death of his wife.  Dr. 
Canell assigned a global assessment of functioning (GAF) 
score of 59 which is reflective of moderate impairment in 
several areas.  See Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  

Likewise, the VA examiner's findings indicated that the 
veteran had sleep problems as well as memory problems.  The 
memory problems, identified on clinical testing, were found 
largely within the normal range of functioning and did not 
indicate that the veteran was having trouble functionally due 
to memory decline.  Furthermore, any memory loss was deemed 
mild in nature and properly subsumed under "concentration 
impairment."  Otherwise, the veteran's speech was reported 
spontaneous, clear, and coherent; he exhibited an appropriate 
affect; and his mood was mildly dysphoric.  The veteran was 
noted as being able to do serial 7's, and able to spell 
forward and backward.  His personal hygiene was good, and 
there were no homicidal or suicidal thoughts.  Although the 
veteran reported experiencing panic-like symptoms, the VA 
examiner reported that such symptoms were not associated with 
the veteran's PTSD.  

The Board finds noteworthy the examiner's finding that the 
veteran was constricted in social functioning and that he 
evidenced some feelings of detachment and restricted range of 
affect.  The veteran was noted to live in a fairly isolated 
way.  The examiner indicated that there were no remissions 
regarding the veteran's symptomatology.  The VA examiner 
assigned a GAF score of 53 which is also reflective of 
moderate impairment in several areas.  Id.  

In Dr. Byrns report of examination, the veteran was reported 
as being close to his three sons, was tearful when discussing 
events of the Korean War, and reportedly didn't have any 
friends because he didn't get along with people.  In 
reviewing Dr. Byrns' May 2004 report, the Board notes that 
there is absent a full reporting of the veteran's PTSD 
symptomatology based on observation and/or testing.  However, 
Dr. Byrns did note that the veteran had problems sleeping, 
significant problems with concentration, and that clinical 
testing (Minnesota Multiphasic Personality Inventory-2) 
revealed tension and depressed mood, difficulty managing 
routine affairs, problems with making decisions, and a poor 
memory.  Furthermore, the test apparently revealed above 
normal problems with PTSD.  Dr. Byrns assigned a GAF score of 
40, apparently due to the veteran's PTSD, which is reflective 
of major impairment in several areas.  Id.  

Under 38 C.F.R. § 4.126, consideration is given to the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

In this case, the Board gives greater weight to both Dr. 
Canell's and the VA examiner's assessments of the veteran's 
PTSD.  A review of the record demonstrates a lack of any 
other evidence that supports Dr. Byrns' finding of major 
impairment due to PTSD.  Here, many of those symptoms of PTSD 
reported by Dr. Byrns were also reported by Dr. Canell and 
the VA examiner.  Furthermore, the VA examiner's conclusions 
are based on a review of the record, to include Dr. Byrns' 
examination report.  As such, in considering the severity of 
symptoms that Dr. Byrns felt were present at the time of her 
evaluation of the veteran, the duration or frequency of any 
such symptoms is not supported by the evidence.  

Here, as noted above, relevant findings from both the VA 
examiner and Dr. Canell reflect the veteran's continued 
feelings of detachment and restricted range of affect.  The 
VA examiner also indicated that the veteran demonstrated 
constriction in social functioning, and that he lived in a 
fairly isolated way.  Furthermore, the examiner noted a lack 
of remissions with regard to the veteran's symptoms.  The 
Board notes that symptoms recited in the criteria in the 
rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.

Thus, in this case, the Board finds that since the initial 
grant of service connection, August 30, 1999, the evidence 
more nearly approximates reduced reliability and productivity 
due to such symptoms as flattened affect, impairment of 
short-term and long-term memory, disturbances of motivation 
and mood, as well as difficulty in establishing and 
maintaining effective work and social relationships.  In this 
regard, those symptoms of PTSD reported by Dr. Byrns are 
compensated for in the 50 percent rating.  The Board also 
notes that it is not apparent the degree of depression 
associated with the veteran's PTSD as compared to any 
nonservice-related depressive disorder, as was diagnosed by 
Dr. Canell.  On the other hand, the VA examiner's GAF score 
was noted to represent the veteran's " . . . [PTSD] and the 
associated symptoms of depression."  As such, finding all 
reasonable doubt in favor of the veteran, the Board 
recognizes that all the veteran's depressive symptoms are for 
consideration in connection with his claim on appeal.  See 
e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In finding that the veteran warrants a 50 percent rating 
since the initial grant of service connection for his 
service-connected PTSD, the Board has also considered the 
assigned GAF scores noted in the reports of examination.  
Under the DSM-IV, a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not otherwise include impairment in functioning due to 
physical (or environmental) limitations.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

As noted above, the veteran was assigned GAF scores of 59 
(June 2000) and 53 (June 2006).  Scores of 59 or 53 are 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  In 
this case, the Board notes that the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
Here, since the initial grant of service connection, the 
Board has found that the veteran's symptomatology, as 
discussed above, is appropriately compensated by the 50 
percent rating awarded.  Furthermore, while Dr. Byrns 
assigned a GAF score of 40, the medical evidence does not 
support a rating based on such a GAF score in light of the 
lack of evidence of continued frequency or severity of PTSD 
symptoms.  

Likewise, the Board has considered but does not find that, 
since the initial grant of service connection, the veteran's 
PTSD demonstrates or more nearly approximates a 70 percent or 
100 percent disability rating under diagnostic code 9411.  In 
this case, none of the reports of examination reflect that 
the veteran is delusional or that he exhibits paranoid 
ideation.  Findings noted that the veteran's insight and 
judgment were good.  The record does not reflect that the 
veteran has been hospitalized or received outpatient 
treatment or therapy for his PTSD.  

The medical evidence does not reflect, in particular, that 
the veteran suffers suicidal ideation; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; or impaired 
impulse control (such as unprovoked irritability with periods 
of violence); nor does the veteran neglect his personal 
appearance and hygiene.  Also, the evidence does not reflect 
that the veteran has difficulty in adapting to stressful 
circumstances (including work or a work-like setting); nor is 
there an inability to establish and maintain effective social 
relationships.  While the veteran's ability to establish 
effective relationships is impaired (i.e., the veteran has 
reported that he does not have friends), he is reported to 
have a good relationship with his three sons and he does have 
a girlfriend with whom he does socialize and attend church.  

The Board is cognizant that in the report of June 2006 VA 
examination, the examiner indicated that the veteran's PTSD 
symptoms resulted in deficiencies in family relations, work, 
and mood.  However, as noted above, the criteria associated 
with any such deficiencies (i.e., the criteria for a 70 
percent rating) have not been shown.  Here, the veteran has a 
good relationship with his immediate family (his three sons) 
and has a close relationship with a girlfriend.  Furthermore, 
the veteran's depressed mood has been assessed as moderate in 
severity, and the examiner indicated that irritability and 
conflicts on the job had caused problems but not kept the 
veteran from working.  As such, deficiencies in either mood 
and/or work are fully compensated for in the 50 percent 
rating (i.e., disturbances in motivation and mood, difficulty 
in establishing and maintaining effective work relations).  
Furthermore, the evidence does not otherwise reflect total 
"occupational and social" impairment.  As noted above, 
while the veteran does live by himself and has been noted as 
living an isolative lifestyle, he is not totally impaired 
socially given his familial and personal relationships.  

Therefore, the Board finds that since the initial grant of 
service connection, August 30, 1999, the veteran's service-
connected PTSD warrants a rating to 50 percent, but no 
higher.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for a rating higher than awarded by this decision, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  TDIU

Under applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be established, in exceptional cases, when a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

Here, the veteran's service-connected disabilities consist 
solely of PTSD (in light of the above decision), evaluated as 
50 percent disabling; tinnitus, evaluated as 10 percent 
disabling; as well as a scar above the left eye, bilateral 
hearing loss, and irritable bowel syndrome/gastroesophageal 
reflux disease, all evaluated as noncompensably disabling.  
As such, the veteran does not meet the criteria for 
consideration for entitlement to TDIU on a schedular basis 
since his grant of 50 percent for service-connected PTSD 
associated with this decision, and his 10 percent rating for 
tinnitus, which combine to 60 percent, 38 C.F.R. § 4.25 
(2006), do not satisfy the percentage requirements of 38 
C.F.R. § 4.16.  

Nevertheless, the veteran may be entitled to TDIU on an 
extraschedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the combined effect of his service-connected 
disabilities.  38 C.F.R. § 4.16(b).  Consequently, the Board 
must determine whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  A high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The ultimate question is whether the veteran, 
because of service-connected disability, is incapable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an inability 
to work due to non-service-connected disabilities or age may 
not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its 
determination, VA considers such factors as the extent of the 
service-connected disabilities, and employment and 
educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19.

In his TDIU application, the veteran listed 1989 as the date 
he became too disabled to work.  He noted his employment 
history as a truck driver with Meyers Farm Equipment from 
1971 to 1979, and as mechanic at a Grand Island ordnance 
plant from 1979 to 1989.  The veteran reported that he had no 
higher than an 8th grade education and that he had received 
no other education or training.  

In this case, Dr. Canell's June 2000 report of examination 
reflects that the veteran attended a country school in 
Nebraska until the 8th grade.  He did average academic work 
but had to terminate his formal academic education in order 
to help on the family farm.  In addition to working for the 
family, the veteran was noted as doing farm labor in other 
locations until he was drafted into the military in November 
of 1951.  While in the military the veteran helped fire 105 
mm howitzers.  After being discharged from the military, the 
veteran reportedly returned to farming and undertook a number 
of other jobs, the longest of these being work at the 
ordnance plant.  He was noted as having retired from that 
job.  

In the report of June 2006 VA examination, the examiner noted 
the veteran's report of working as a truck driver for a farm 
implement dealer for about eight years, and as a maintenance 
person at an ordnance plant for ten or so years.  The veteran 
reportedly had last worked in 1989, at which time the 
ordnance plant closed and he retired.  Subsequently, the 
veteran did work for farmers on a temporary basis, but not in 
the last two or three years because of his neck pain.  The 
last person he had worked for had been difficult to get along 
with so he quit during crop harvest.  The veteran again 
reported that his formal education ended with the 8th grade 
when he stopped to go work on the family farm with his 
father.  As an adult, the veteran farmed on rented ground, 
but was unable to compete against larger farms.  He bought 
acreage but was unable to rent ground to farm on.  He had 
since retired.  

In this case, the lone opinion supportive of the veteran's 
claim for TDIU is from Dr. Byrns.  In Dr. Byrns May 2004 
report, the veteran's educational and/or employment history 
was not discussed.  However, Dr. Byrns opined that the 
veteran would not be able sustain employment due to his 
difficulties with concentration and his difficulty in getting 
along with others (i.e., symptoms associated with his 
service-connected PTSD).  As noted previously, the severity 
of the veteran's PTSD symptoms and/or frequency of such 
symptoms, as reported by Dr. Byrns, are not supported by the 
remainder of the record.  

Here, the Board gives greater probative weight on the 
question of employability to the findings and opinion from 
the VA examiner in the report of June 2006 VA examination 
which was clearly based both upon examination of the veteran 
and full consideration of the veteran's documented medical, 
educational, and employment history.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998) (it is the responsibility of VA 
adjudicators to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another); see 
also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

Here, the VA examiner noted the veteran's report of 
irritability and that he was better when left alone.  The 
veteran reported that he left his last part-time job helping 
on a farm crew because he could not get along with the boss.  
The examiner noted that the veteran did have difficulty with 
authority figures and that would impair his ability to 
maintain employment.  This comment appears to support Dr. 
Byrns' finding that the veteran was unemployable due in part 
to the fact that he could not get along with others.  
However, the VA examiner later clarified his comment and 
reported that while the PTSD symptom of irritability may have 
played a part in the veteran leaving his job, it was not so 
pronounced that the veteran was fired from the job.  
Furthermore, the examiner commented that irritability and 
conflicts on the job had caused problems but were not so 
severe as to keep the veteran from working.  He opined that 
it was less likely than not that the veteran's 
unemployability was the result of his PTSD.  

In this regard, the Board notes that the VA examiner did not 
specifically comment about the veteran's concentration 
problems.  As noted above, Dr. Byrns found the veteran 
unemployable, due in part to problems with concentration.  
However, the clinical findings from the report of June 2006 
VA examination note that the veteran's description of memory 
problems as being forgetful about doing something, such as 
leaving the tea kettle on.  He was able to remember three 
objects immediately and could remember those three objects 
after five minutes.  Furthermore, testing of the veteran's 
attention ability was normal.  He was noted as able to do 
serial 7's and able to spell forward and backward.  Likewise, 
while he tended to go on some tangents, he could get back on 
a topic with some mild directing.  

Therefore, in conclusion, the Board finds that the opinion 
evidence against the veteran's claim is entitled to more 
weight.  Furthermore, there is lack of competent medical 
evidence that relates in any way the veteran's 
unemployability to his service-connected tinnitus, scar above 
the left eye, bilateral hearing loss, and/or irritable bowel 
syndrome/gastroesophageal reflux disease.  Here, while the 
veteran's limited educational and training background does 
make it difficult for him to find employment, the 
preponderance of the competent evidence reflects that the 
veteran is capable of performing the mental and physical acts 
of employment.  Thus, the Board finds that the veteran is not 
precluded from securing or engaging in gainful employment due 
to his service-connected disabilities.  


ORDER

A 50 percent rating for PTSD from August 30, 1999, is 
granted, subject to the pertinent legal authority governing 
the payment of monetary benefits.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


